Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton et al. (US 2003/0112025 A1).
Regarding claim 1, Hamilton et al. (hereafter Hamilton) at least at fig. 1-3 discloses a test chamber [burn-in oven 10] comprising: a test compartment [16 as an example] configured to support and arrange a plurality of test boards [20], each test board being configured to secure a test object [DUT on 22] and receive a test signal [burn-in test], the test compartment having an inlet side [inlet wall side i.e. side of 50] and a discharge side [opposite side as shown e.g. towards 42] opposite the inlet side; a supply duct [plenum chamber 46 as shown] vertically extending in a first direction [down word or up word] along a height [as shown] of the test compartment, the supply duct being configured to supply the inlet side of the test compartment with a test fluid [air]; and a fluid controller [slanted shape of a wall of 10 near 46 as shown] that is configured to control a distribution uniformity of the test fluid in the supply duct and uniformly supply the test compartment with the test fluid.
[shape of wall of 10 as shown] having a variable width that increases in a downwards direction from an upper portion of the supply duct to a lower portion of the supply duct, wherein a volume of an upper area of the supply duct is greater [as shown] than the volume of a lower area of the supply duct and an amount of the test fluid is substantially uniform in the supply duct. 
Regarding claim 3, Hamilton at least at fig. 1-3 discloses the slant plate is linearly slanted [as shown] with respect to the inlet side of the test compartment. 
Regarding claim 12, Hamilton at least at fig. 1-3 discloses the an exhaust duct [duct in 42] vertically extending in the first direction [up word or down word] and being in fluid communication with the discharge side of the test compartment, the exhaust duct being configured to exhaust the test fluid from the test compartment; and a fluid circulator [blower 40, hear exchanger 50, controller 84] in fluid communication with both of the supply duct and the exhaust duct, the fluid circulator being configured to circulate the test fluid via the supply duct, the test compartment, and the exhaust duct [as shown]. 
Regarding claim 13, Hamilton at least at fig. 1-3 discloses the fluid circulator includes a temperature controller configured to control [0025] the temperature of the test fluid. 
Regarding claim 14, Hamilton at least at fig. 1-3 discloses the fluid circulator includes a fluid driver [using blower 40] configured to drive the test fluid toward the supply duct from the discharge duct.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton as applied to claims 2 and 1 above.
Regarding claims 4 and 15-16, Hamilton discloses all the elements including the slanted plate. Hamilton is silent about different shape of the slanted plate i.e. 1) said slanted plate includes an upper plate extending downwards from an upper portion of the supply duct at a first slant angle with respect to the first direction, a stepped portion horizontally connected to the upper plate in a second direction perpendicular to the first direction and a lower plate extending downwards from the stepped portion toward a bottom of the supply duct at a second slant angle with respect to the second direction, 2) the slant plate is curvilinearly sloped with respect to the inlet side of the test compartment, and 3) the slant plate includes an upper plate, a lower plate, and a stepped portion that connects the upper plate to the lower plate, wherein the upper plate is linearly sloped at an angle with respect to the inlet side of the test compartment, and the lower plate is linearly sloped at another angle with respect to the inlet side of the test compartment. Modifying the shape of the slant plate to obtain the same results i.e. even temperature for DUT using air flow, is within the reach for the person having ordinary skill in the art. It has been held that more than a mere change of form/shape is (¶0007).

Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 6239396) in view of Hamilton.
Regarding claim 17, Kang at fig. 1-2 discloses a test apparatus for conducting a package test to a semiconductor package [semiconductor device], the test apparatus comprising: a load port [10] for the semiconductor package; a first test chamber [40 of 100] for conducting an electrical test [DC test] to the semiconductor package; and a second test chamber [200] for selectively conducting a burn-in test [burn-in test] to the semiconductor package when no failures [lines 7-25 of column 4] are found by the electrical test, wherein the second test chamber comprises: a test compartment configured to support and arrange a test board [4], the test board being configured to support the semiconductor package [lines 38-45 of column 4] and apply a test signal to the semiconductor package.
Kang discloses all the elements. Kang is silent about the test compartment having an inlet side with a plurality of input openings and a discharge side with a plurality of discharge openings opposite the inlet side; and a supply duct vertically extending in a first direction along a height of the test compartment and being in fluid communication with the inlet side of the test compartment, the supply duct including a fluid controller that controls a distribution of a test fluid in the supply duct and controls a 
Hamilton in similar environment of burn-in test at fig. 1-3 disclose the test compartment [16 as an example] having an inlet side [inlet wall side i.e. side of 50] with a plurality of input openings and a discharge side [opposite side as shown e.g. towards 42] with a plurality of discharge openings opposite the inlet side; and a supply duct [plenum chamber 46 as shown] vertically extending in a first direction along a height of the test compartment and being in fluid communication with the inlet side of the test compartment, the supply duct including a fluid controller [slanted shape of a wall of 10 near 46 as shown] that controls a distribution of a test fluid in the supply duct and controls a supply of the test fluid into the test compartment to be uniformly input to the test compartment at each input opening. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Kang using the teaching of Hamilton, in order to modulate temperature so more even temperature for device under test is maintained (¶0007).
Regarding claims 18 and 20 modified Kang discloses all the elements. Hamilton discloses slanted plate. Hamilton is silent about the fluid controller includes a slant plate (the slant plate is curvilinearly sloped with respect to the inlet side of the test compartment) that defines a width of the fluid controller, wherein the width is variable and increases in a downwards direction beginning from an upper portion of the supply duct to a lower portion of the supply duct, and wherein an amount of the test fluid is substantially uniform in the supply duct. Modifying the shape of the slant plate to obtain the same results i.e. even temperature for DUT using air flow, is within the reach for the .

Allowable Subject Matter
Claims 5-11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitation of claim 5 calling for a test chamber comprising: a test compartment includes: a board support that extends in a first direction, the board support being configured to support and arrange the test boards in the first direction at substantially the same intervals, wherein a slotted space is provided between neighboring test boards; and a flow resistive block that is configured to fill a surrounding space around the board support and block the test fluid from flowing into the surrounding space, as further defined. 
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitation of claim 19 calling for a test apparatus for conducting a package test to a semiconductor package, the test apparatus comprising: a test compartment includes: a board support that extends in the first direction, the board support being configured to support and arrange the test .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



April 10, 2021